DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
The objection to claim 4 has been rendered moot due to the cancellation of claim 4 in the amendment filed Dec. 13, 2021.  However, there is a new objection due to the amendment filed Dec. 13, 2021.
Claim 40 objected to because of the following informalities:  the “first ion move” should be “the first ion moves”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



The amendment to claims filed Dec. 13, 2021 is sufficient for the Examiner to withdraw the rejection of claims 5, 8-10, and 50-57 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
However, there are new grounds of rejection for claims 11-15, 19-22, and 24-26under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.
Claims 11-15, 19-22, and 24-26 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 claims the mixed salt has a mixing ratio of the first and second ions in the first reinforcement operation. Applicant has claimed first ions in the initial window member and second ions in the first ion-exchange treatment and Applicant has claimed a mixed salt with potassium ions and sodium ions.  The claim is indefinite, because the Examiner is unable to determine how the first ions in the initial window member are present in the mixed salt or how the second ions from the first ion exchange treatment relate to the mixed salt in the stress relief operation.  Additionally it is unclear of first and second ions are required in the first reinforcement operation.  For Examination purposes, the Examiner interprets; the first and second ions should be the potassium ions and the sodium ions, since these are the ions in the mixed salt.  However, it is unclear if potassium is the first ion or the second ion.  Claim 12 depends from claim 11 and is also indefinite for the same reasons as claim 11.  Please clarify claims 11 and 12.  

In claim 19, lines 6-8, Applicant claims moving potassium ions of the salt treatment to be adjacent to a center depth of the initial window member, it is unclear to the Examiner if potassium ions are required in the salt treatment, since potassium ions are not positively recited as part of the salt treatment, but recited as a result of performing the stress relief operation.  Additionally, Claim 19 recites the limitation "the central depth" in line 10.  There is insufficient antecedent basis for this limitation in the claim.  The Examiner interprets “the central depth” as “the center depth”, since “a center depth” is recited in line 7 of claim 19.  Please clarify claim 19.  Claims 20-22 and 24-26 depend from claim 19 and are also indefinite.  
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


However, there are new rejections due to the amendment filed Dec. 13, 2021.

Claims 1-3, 5, 8-12, 17-22, and 24-26 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1-3, 5, 8-12, and 17-18, Applicant claims there is support for the amendment, specifically for the wherein statement on lines 12-14.  The Examiner interprets the claim such that the potassium ions from a salt in the stress relief operation are the potassium ions Applicant is referencing.  Based on the specification (PGPUB Figs. 5A-5F and [0098]-[0113]), it appears the second ions (for example potassium ions) in the initial window member from the first ion-exchange treatment (Fig. 5C) is performed until the second ions from the first-ion exchange treatment move to be adjacent to a center depth.  Fig. 5D does not illustrate the potassium ions were from salt in the stress relief operation, but from second ions, specifically potassium ions that were ion exchanged with sodium ions in the first ion-exchange treatment.  Applicant has support for the stress relief operation is performed until the second ions move to be adjacent to a center depth of the initial window member.
Regarding claims 19-22 and 24-26, as stated in the 35 U.S.C. 112(b) rejection above, it is unclear to the Examiner if potassium ions are required in the salt treatment (lines 7-8), since potassium ions are not positively recited as part of the salt treatment, but recited as a result of performing the stress relief the first ion-exchange treatment in the initial window member to be adjacent to a center depth of the initial window member.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 8-15, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) in view of et al. (US 2018/0319706 A1 – hereinafter Murayama).
Regarding claims 1, 5, 13, and 15, Allan ([0022]-[0033]) discloses a method of strengthening a glass by creating a compressive stress at or near the surface with a plurality of-or multiple-strengthening steps.  Allan discloses the multiple strengthening steps are carried out in succession.  Allan discloses first ion exchange process where a glass (corresponding to an initial window member) is immersed for a first time period in a first salt bath at a first temperature, and the first salt can be a combination of different salts or a single salt.  Allan further discloses (Tables 1 and 2 and [0031]) the first ion exchange process 
Next, Allan ([0023]) discloses following treatment with a first salt bath, the glass is removed from the first salt bath and is then immersed in a second salt bath that is at a second temperature.  The second bath has a composition different from the first salt bath. Allan (Tables 1 and 2 and [0032]) discloses the second ion exchange (IX2) in a bath comprising 80% sodium nitrate and 20% potassium nitrate having a compressive stress. While Allan fails to specifically state the second ion exchange is a stress relief operation, Allan discloses ([0032]) the second ion exchange (IX2) of a triple ion exchange process using a mixed salt bath of sodium nitrate and potassium nitrate relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer.  Further, Allan discloses in Example 5 a single ion exchange with KNO3 at 16 hours having a DOL of 66 microns, and in Example 10 a first ion exchange with KNO3 at 16 hours followed by a second ion exchange with a mixed salt of NaNO3 and KNO3 at 60 mins having a DOL of 87 microns.  Therefore, based on the disclosure of Allan, it would be obvious to a person having ordinary skill in the art, that the second ion exchange (IX2) of Allan relieves stress and the DOL increases, and therefore, the second ion exchange (IX2) disclosed by Allan provides for performing a stress relief operation including performing a salt treatment (NaNO3 or NaNO3 and KNO3) on the initial window 
Allan ([0030]-[0033] and Table 2) discloses a triple ion exchange (IX3) (corresponding to a second reinforcement operation) including performing an ion exchange after performing the second ion exchange (IX2 - i.e. stress relief operation).  The triple ion exchange process includes IX1 with KNO3, IX2 with NaNO3 or mixed salt of NaNO3 and KNO3, and IX3 with pure KNO3 (corresponding to a single salt – claimed in claim 13 and potassium nitrate – claim 15).  Allan discloses IX3 produces a much deeper layer of compressive stress and Examples 10, 14, and 15 discloses the second surface compressive at -240 MPa, -172 MPa, or -134 MPa, respectively, and the stress increases to a third compressive stress due to IX3, with Examples 11-13 having a compressive stress of -557 MPa, -602 MPa, and -546 MPa.  Therefore, the IX3 of Allan provides for the claimed step of performing a second reinforcement operation including performing the claimed second ion-exchange treatment on the initial window member to which the stress relief operation is performed, thereby increasing the second surface compressive stress to a third surface compressive stress, wherein the second reinforcement operation provides a single salt, as claimed in claim 13, to the initial window member to which the stress relief operation is performed.  
As discussed above, Allan discloses a first temperature for the first reinforcement operation, but fails to disclose the first reinforcement operation is performed at a temperature equal to or greater than about 500 degrees C.  However, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion exchange process potassium and sodium nitrate and discloses performing the chemical strengthening treatments with molten salts heated to 360 to 600 degrees C.  Therefore, based on the additional teachings of Murayama, it would be obvious to a person having ordinary skill in the art, in the method of Allan the first ion exchange treatment (i.e. first reinforcement operation) could be performed at temperatures ranging from 360 to 600 degrees C.  This 
Regarding the wherein statement in lines 12-14, as discussed above, in the triple ion exchange process of Allan, Allan discloses using a mixed salt bath of sodium nitrate and potassium nitrate in the second ion exchange step (IX2 – stress relief operation) relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer at a depth below the surface (i.e. a center depth).  Further, Allan ([0026] and [0029]) further discloses the resulting stress profile closely follows the alkali metal concentration profile and Allan (Fig. 3) discloses a progression of the potassium oxide concentration after a first ion exchange, second ion exchange, and third ion exchange.  Allan clearly discloses in a double ion exchange process, including a first ion exchange and a second ion exchange, the percent of potassium oxide process shifts from the surface after the first ion exchange to a depth below a surface of the glass. This suggests the stress relief operation moves potassium ions from the surface of the glass to depths below the surface of the glass and the potassium ions are moved such that there are potassium ions increasing from the surface towards a peak below the surface after the second ion exchange.  The Examiner interprets a center depth as any depth below the surface of the initial window member.  While Allan fails to specifically state the stress relief operation is performed until the potassium ions move to be adjacent to a center depth, based on the teachings of Allan, it would be obvious to a person having ordinary skill in the art, the second ion exchange in the method of Allan provides for potassium ions below the surface increasing towards a peak below the surface (i.e. a center depth) after ion exchange, and therefore, it would be obvious to a person having ordinary skill in the art, the method of Allan in view of Murayama provides for the stress relief operation (i.e. second ion exchange) performed until potassium ions move to be adjacent to a center depth of the initial window member and provides for a region of maximum compressive stress of the initial window member located at the center depth thereof.  As stated above, 3 and KNO3, therefore, the potassium ions referenced by the Examiner includes movement of potassium ions from the first ion-exchange treatment in the initial window member and/or movement of potassium ions from the mixed salt that diffused into the initial window member while performing the second reinforcement operation.  
Regarding claim 8, as discussed in the rejection of claim 1 above, Allan ([0023]) discloses following treatment with a first salt bath, the glass is removed from the first salt bath and is then immersed in a second salt bath that is at a second temperature.  The second bath has a composition different from the first salt bath. Allan (Tables 1 and 2 and [0032]) discloses the second ion exchange (IX2) (i.e. stress relief operation) in a bath comprising 80% sodium nitrate and 20% potassium nitrate.  Allan fails to disclose the stress relief operation is performed at a temperature equal to or greater than about 500 degrees C.  However, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion exchange process with potassium and sodium nitrate and discloses performing the chemical strengthening treatments with molten salts heated to 360 to 600 degrees C.  Therefore, based on the additional teachings of Murayama, it would be obvious to a person having ordinary skill in the art, in the method of Allan the second ion exchange treatment (i.e. stress relief operation) could be performed at temperatures ranging from 360 to 600 degrees C, which overlaps Applicant’s claimed range of a temperature equal to or greater than about 500 degrees C.
Regarding claim 9, as discussed in the rejection of claim 8 above, Allan in view of Murayama provides for the first and second ion exchange treatments performed with temperatures ranging from 360 to 600 degrees C.  Further, Allan (Table 2) discloses Examples where IX1, IX2, and IX3 are performed at the same temperature.  Therefore, based on the disclosure of Allan and Murayama, it would be obvious to a person having ordinary skill in the art the first temperature is substantially the same as the second temperature in the method of Allan.
Regarding claim 10, as discussed in the rejection of claim 1 above, Allan discloses after the first ion exchange immersing the glass in a second salt bath of potassium and sodium nitrate, and the immersing in a second salt bath (IX2) provides for a stress relief operation.  Therefore, with the method of Allan in view of Murayama including immersing in a second mixed salt, this provides for the salt treatment of the stress relief operation includes applying a second mixed salt that is in a liquid state to the initial window member to which the first reinforcement operation is performed.  
Regarding claim 11, as discussed in the rejection of claims 1 and 10 above, Allan further discloses (Tables 1 and 2 and [0031]) the first ion exchange process with pure potassium nitrate and Allan discloses ([0032]) the second ion exchange (IX2) of a triple ion exchange process using a mixed salt bath of sodium nitrate and potassium nitrate relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer.  Further, Allan discloses in Example 5 a single ion exchange with KNO3 at 16 hours having a DOL of 66 microns, and in Example 10 a first ion exchange with KNO3 at 16 hours followed by a second ion exchange with a mixed salt of NaNO3 and KNO3 at 60 mins having a DOL of 87 microns.  Therefore, it would be obvious to a person having ordinary skill in the art, the method of Allan in view of Murayama provides for a mixed salt in the liquid state having the claimed different mixing ratio of the first and second ions (sodium and potassium ions) than in the first reinforcement operation.  
Regarding claim 12, as discussed in the rejection of claims 11 above, the modified method of Allan provides for the first mixed salt comprising 100 wt% KNO3/0 wt% NaNO3 and a second mixed salt comprising 20 wt% KNO3/80 wt% NaNO3.  This provides for the first and second ions in the first reinforcement operation and the mixed salt in the stress relief operation comprises a salt obtained by mixing a sodium nitrate with a potassium nitrate, and a ratio of the potassium nitrate to the sodium nitrate in the mixed salt is lower than a ratio of the potassium nitrate to the sodium nitrate in the first reinforcement operation.
Regarding claim 14, as discussed in the rejection of claims 1, 13, and 15 above, Allan discloses only potassium nitrate for the second reinforcement operation, this provides for the single salt comprises salt ions, such as potassium ions, that are chemically identical to the second ions (potassium ions), as claimed in claim 14.
Regarding claim 17, as discussed in the rejection of claim 1 above, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion exchange process with potassium and sodium nitrate and discloses performing the chemical strengthening treatments with molten salts heated to 360 to 600 degrees C.  It would be obvious to a person having ordinary skill in the art, the third ion exchange process with potassium and sodium nitrate would be performed at any temperature within the range, and this includes temperatures that could be lower than a temperature of the first reinforcement operation.  
Regarding claim 18, as discussed in the rejection of claim 17 above, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion exchange process with potassium and sodium nitrate and discloses performing the chemical strengthening treatments with molten salts heated to 360 to 600 degrees C.  It would be obvious to a person having ordinary skill in the art, the third ion exchange process with potassium and sodium nitrate would be performed at any temperature within the range of 360 to 600 degrees C, this provides for temperatures of the second reinforcement operation equal to greater than about 380 degrees C and equal to or smaller than about 460 degrees C.  It should be noted, Murayama further discloses ([0210]) a preferable temperature range for the molten salt ranging from 375 to 500 degrees C, it would be obvious to a person having ordinary skill in the art the third ion exchange process could be performed at the preferable range, and the preferable range also provides for temperatures of the second reinforcement operation equal to greater than about 380 degrees C and equal to or smaller than about 460 degrees C.  

Claims 2 and 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) in view of et al. (US 2018/0319706 A1 – hereinafter Murayama) as applied to claim 1 above, and further in view of Fu et al. (US 2017/0283303 A1) and Hasegawa et al. (US 2013/0219966 A1 – hereinafter Hasegawa).
Regarding claims 2 and 3, as discussed in the rejection of claim 1 above, the method includes the steps of performing a first reinforcement operation, a stress relief operation, and a second reinforcement operation with a glass that corresponds to the initial window member and Allan in view of Murayama provides for the first temperature ranging from 360 to 600 degrees C.  Allan in view of Murayama fails to disclose details of the first reinforcement operation temperature with respect to a distortion point of the initial window member.  However, Allan ([0020]) discloses the glass for ion exchange as an alkali aluminosilicate glass, and Fu ([0016]) discloses some compositions of an alkali aluminosilicate glass have a strain point ranging from about 500 degrees C to 575 degrees C.  Further, Hasegawa ([0080]) discloses strengthening in a first salt ranging from 375 degrees C and 510 degrees C and Hasegawa ([0069]) discloses an unexchanged base glass preferably having a strain point ranging from 450 to 550 degrees C otherwise the glass does not have heat resistance enough to withstand the chemical strengthening.  With the disclosure by Allan of an alkali aluminosilicate glass for the ion exchange processes, the application of ion exchange temperatures ranging from 360 to 600 degrees C to the first ion exchange process of Allan in view of Murayama, the teaching of Fu that alkali aluminosilicate glasses have strain points ranging from 500 degrees C to 575 degrees C, and the teaching by Hasegawa that strain point provides for heat resistance enough to withstand chemical strengthening, it would be obvious to a person having ordinary skill in the art, the first ion exchange temperature range in the method of Allan in view of Murayama includes a first temperature at which the first reinforcement operation is performed within a range of about +/- 20 degrees C with respect to a .  
Claims 11-12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) in view of et al. (US 2018/0319706 A1 – hereinafter Murayama) as applied to claim 1 above, and further in view of Allan et al. (US 2013/0260154 A1 – hereinafter Pub’0154).
Regarding claims 11 and 12, as discussed in the rejection of claim 1 above, Allan discloses a first ion exchange (IX1 – first reinforcement) with a first salt, and the first salt can be a combination of different salts or a single salt.  This disclosure by Allan provides for a first mixed salt, but Allan fails to disclose details of the first salt, such as the claimed first and second ions, specifically potassium and sodium ions in the first reinforcement operation.  However, Allan ([0020]) discloses the glass for ion exchange as an alkali aluminosilicate glass and (Tables 1-2) a first ion exchange with KNO3, and Pub’0154 ([0036]) discloses an example where an alkali aluminosilicate glass is ion exchanged with a molten salt comprising 99.4 wt% KNO3 and 0.6 wt% NaNO3.  Based on the teachings of Allan and Pub’0154 including both references teaching ion exchange of an alkali aluminosilicate glass, it would be obvious to a person having ordinary skill in the art, the KNO3 of the first ion exchange of Allan of the alkali aluminosilicate glass could be substituted by an alternative ion exchange salt, such as 99.4 wt% KNO3 and 0.6 wt% NaNO3, and the substitution of the 100% KNO3 salt with a mixed salt of 99.4 wt% KNO3/0.6 wt% NaNO3 would provide for predictable results.  Further, with the substitution of the mixed salt of 99.4 wt% KNO3/0.6 wt% NaNO3 in the first ion exchange of Allan this provides for a first reinforcement operation using a salt comprising KNO3 with potassium ions and NaNO3 with sodium ions in the first reinforcement.  This provides for the first ion exchange treatment comprises a first mixed salt comprising 99.4 wt% KNO3/0.6 wt% NaNO3 and the stress relief operation (i.e. IX2) comprises a mixed salt comprising 80 wt% NaNO3/20 wt% KNO3.  This provides for a mixed salt in the liquid state having the 
Regarding claim 16, Allan ([0023]) further discloses in addition to a two ion exchange steps to strengthen glass, it is understood any number of such steps may be used to achieve a desired level or profile of compressive stress in the glass.  As discussed in the rejection of claim 1 above, Allan discloses a third ion exchange process (corresponding to a second reinforcement operation) with pure KNO3 to an initial window member to which a stress relief operation is performed.  Allan fails to disclose a mixed salt in the second reinforcement operation comprises potassium nitrate mixed with sodium nitrate.  However, Pub’0154 ([0036]) discloses an example where an alkali aluminosilicate glass is ion exchanged with a molten salt comprising 99.4 wt% KNO3 and 0.6 wt% NaNO3, and , Pub’0154 ([0030]) further discloses in ion-exchange of an alkali metal containing glass replaces one or more kinds of alkali metal ions within the glass with one or more alkali metal ions from a source outside of the glass, such as, but not limited to, a molten salt bath, or the like.  Pub’0154 discloses in some embodiments sodium or lithium within the glass is replaced by potassium.  Based on the teachings of Allan and Pub’0154, it would be obvious to a person having ordinary skill in the art, the pure KNO3 in the third ion exchange of Allan of the alkali aluminosilicate glass could be substituted by an alternative ion exchange salt, such as 99.4 wt% KNO3 and 0.6 wt% NaNO3, and the substitution of the 100% KNO3 salt with a mixed salt of 99.4 wt% KNO3/0.6 wt% NaNO3 would provide for predictable results, specifically both the pure KNO3 and 99.4 wt% KNO3 provide for potassium ions for ion exchange for strengthening the glass (i.e. reinforcement).
Claims 19-20 and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan).  
Regarding claim 19, Allan ([0022]-[0023]) discloses a method of strengthening a glass by creating a compressive stress at or near the surface with a plurality of-or multiple-strengthening steps.  
Next, Allan ([0023]) discloses following treatment with a first salt bath, the glass is removed from the first salt bath and is then immersed in a second salt bath that is at a second temperature.  The second bath has a composition different from the first salt bath. Allan (Tables 1 and 2 and [0032]) discloses the second ion exchange (IX2) in a bath comprising sodium nitrate or 80% sodium nitrate and 20% potassium nitrate having a compressive stress. While Allan fails to specifically state the second ion exchange is a stress relief operation, Allan discloses ([0032]) the second ion step of a triple ion exchange step using a mixed salt bath of sodium nitrate and potassium nitrate relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer.  Further, Allan discloses in Example 5 a single ion exchange with KNO3 at 16 hours having a DOL of 66 microns, and in Example 10 a first ion exchange with KNO3 at 16 hours followed by a second ion exchange with a mixed salt of NaNO3 and KNO3 at 60 mins having a DOL of 87 microns and in Examples 14 and 15 a first ion exchange with KNO3 at 18 hours followed by a second ion exchange with NaNO3 having a DOL of 73 or 74 microns.  Therefore, based on the disclosure of Allan, it would be obvious to a person having ordinary skill in the art, that the double ion exchange process relieves stress and the DOL increases, and therefore, the second ion exchange (IX2) disclosed by Allan provides for performing a stress relief operation including performing a salt treatment (NaNO3 or NaNO3 and KNO3) on the initial window member to which the first reinforcement operation is performed, thereby decreasing the first 
Regarding “moving potassium ions of the salt treatment adjacent to a center depth of the initial window member” and “a second depth of compression located at the central depth of the initial window member”, as discussed above, in the triple ion exchange process of Allan, Allan discloses using a mixed salt bath of sodium nitrate and potassium nitrate in the second ion exchange step (IX2 – stress relief operation) relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer at a depth below the surface (i.e. a center depth).  Further, Allan ([0026] and [0029]) further discloses the resulting stress profile closely follows the alkali metal concentration profile and Allan (Fig. 3) discloses a progression of the potassium oxide concentration after a first ion exchange, second ion exchange, and third ion exchange.  Allan clearly discloses in a double ion exchange process, including a first ion exchange and a second ion exchange, the percent of potassium oxide process shifts from the surface after the first ion exchange to a depth below a surface of the glass. This suggests the stress relief operation moves potassium ions from the surface of the glass to depths below the surface of the glass and the potassium ions are moved such that there are potassium ions increasing from the surface towards a peak below the surface (i.e. a center depth) after the second ion exchange.  While Allan fails to specifically state the stress relief operation moving potassium ions of the salt treatment to be adjacent to a center depth of the initial window member and a second depth of compression located at the central depth of the initial window member,, based on the teachings of Allan, it would be obvious to a person having ordinary skill in the art, after the second ion exchange in the method of Allan provides for potassium ions below the surface increasing towards a peak below the surface (i.e. a center depth) after ion exchange, and therefore, it would be obvious to a person having ordinary skill in the art, the method of Allan in view of Murayama provides for the stress relief operation (i.e. second ion exchange) moving potassium ions of the salt treatment to 3 and KNO3, therefore, the potassium ions referenced by the Examiner includes movement of potassium ions from the first ion-exchange treatment in the initial window member and/or movement of potassium ions from the mixed salt that diffused into the initial window member while performing the second reinforcement operation with the mixed salt.
Allan ([0030]-[0033] and Table 2) discloses a triple ion exchange (IX3) (corresponding to a second reinforcement operation) including performing an ion exchange after performing a second ion exchange (i.e. stress relief operation).  The triple ion exchange process includes IX1 with KNO3, IX2 with NaNO3 or NaNO3 and KNO3, and IX3 with pure KNO3 (corresponding to a single salt).  Allan discloses IX3 produces a much deeper layer of compressive stress and Examples 10, 14, and 15 discloses the second surface compressive at -240 MPa, -172 MPa, or -134 MPa, respectively, and the stress increases to a third compressive stress due to IX3, with Examples 11-13 having a compressive stress of -557 MPa, -602 MPa, and -546 MPa.  Therefore, the IX3 of Allan provides for the claimed step of performing a second reinforcement operation including performing the claimed second ion-exchange treatment on the initial window member to which the stress relief operation is performed, thereby increasing the second surface compressive stress to a third surface compressive stress, wherein the second reinforcement operation provides a single salt to the initial window member to which the stress relief operation is performed.  
Regarding claim 20, as discussed in the rejection of claim 19 above, Allan discloses ([0032]) the second ion exchange of a triple ion exchange step using a mixed salt bath of sodium nitrate and potassium nitrate relieves some of the compressive stress and provides a greater compressive stress 3 at 16 hours having a DOL of 66 microns, and in Example 10 a first ion exchange with KNO3 at 16 hours followed by a second ion exchange with a mixed salt of NaNO3 and KNO3 at 60 mins having a DOL of 87 microns.  Allan (Table 2) further discloses Examples 11-13, with IX1 with KNO3 and an IX2 with a mixed salt of NaNO3 and KNO3 having an IX2 time of 100 mins and 300 mins, followed by IX3 with KNO3.  Therefore, based on the disclosure of Allan, it would be obvious to a person having ordinary skill in the art, for the second depth of compression greater than a first depth of compression.
Regarding claims 24-26, as discussed in the rejection of claim 19 above, Allan discloses the claimed first reinforcement operation, stress relief operation, and second reinforcement operation.  Therefore, it would be obvious to a person having ordinary skill in the art, the process of Allan provides for the limitations claimed in claims 24-26, since the Examiner has interpreted claims 24-26 as claiming results from the method of performing the steps of claim 19 on an initial window member.  
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) as applied to claim 19 above, and further in view of Murayama et al. (US 2018/0319706 A1 – hereinafter Murayama) as applied to claim 19 above, and further in view of Ozeki et al. (US 2018/0230044 A1 – hereinafter Ozeki).
Regarding claim 21, Allan fails to disclose the first surface compressive stress is smaller than about 150 MPa.  However, Allan ([0023]) discloses the multiple ion exchange steps are used to achieve a desired level or profile of compressive stress in the glass, and discloses ([0026]) distribution of alkali metal ions in an ion exchange process and higher temperature exposures during ion exchange or subsequent annealing steps result in stress relaxation can be readily modeled by methods known in the art.  Since the resulting stress profile closely follows the alkali metal concentration profile.  Further, Ozeki ([0037] and [0092] discloses a value of the compressive stress (CS) is preferably 150 MPa or more and multiple ion exchange processes.  Therefore, based on the teachings of Allan and Ozeki, it would be about 150 MPa.  The Examiner interprets the term about 150 MPa, as including values within +/- 5% of 150 MPa (142.5-157.5), such as compressive stress values smaller than about 157.5 MPa, which slightly overlaps the range of 150 MPa or more, as taught by Ozeki.
Claim 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) as applied to claim 19 above, and further in view of Murayama et al. (US 2018/0319706 A1 – hereinafter Murayama).
Regarding claim 22, as discussed in the rejection of claim 19 above, Allan discloses a first temperature for the first reinforcement operation, but fails to disclose the first reinforcement operation is performed at a temperature equal to or greater than about 500 degrees C.  However, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion exchange process with potassium and sodium nitrate and discloses performing the chemical strengthening treatments with molten salts heated to 360 to 600 degrees C.  Therefore, based on the additional teachings of Murayama, it would be obvious to a person having ordinary skill in the art, in the method of Allan the first ion exchange treatment (i.e. first reinforcement operation) could be performed at temperatures ranging from 360 to 600 degrees C, which overlaps Applicant’s claimed range of a temperature equal to or greater than about 500 degrees C.
Claims 40 and 44-48 and 50-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) in view of et al. (US 2018/0319706 A1 – hereinafter Murayama), Allan et al. (US 2013/0260154 A1 – hereinafter Pub’0154), and Hu et al. (US 2018/0057402 A1 – hereinafter Hu).
Regarding claims 40 and 44-48, Allan ([0022]-[0023]) discloses a method of strengthening a glass by creating a compressive stress at or near the surface with a plurality of-or multiple-strengthening 
Next, Allan ([0023]) discloses following treatment with a first salt bath, the glass is removed from the first salt bath and is then immersed in a second salt bath that is at a second temperature.  The second bath has a composition different from the first salt bath. Allan (Tables 1 and 2 and [0032]) discloses the second ion exchange (IX2) in a bath comprising 80% sodium nitrate and 20% potassium nitrate having a compressive stress. While Allan fails to specifically state the second ion exchange is a stress relief operation, Allan discloses ([0032]) the second ion step of a triple ion exchange step using a mixed salt bath of sodium nitrate and potassium nitrate relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer.  Further, Allan discloses in Example 5 a single ion exchange with KNO3 at 16 hours having a DOL of 66 microns, and in Example 10 a first ion exchange with KNO3 at 16 hours followed by a second ion exchange with a mixed salt of NaNO3 and KNO3 at 60 mins having a DOL of 87 microns.  Therefore, based on the disclosure of Allan, it would be obvious to a person having ordinary skill in the art, that the second ion exchange process relieves stress, and therefore, the second ion exchange (IX2) disclosed by Allan provides for performing a stress relief operation including performing a salt treatment (NaNO3 or NaNO3 3) and a heat treatment (second temperature) on the initial window member to which the first reinforcement operation is performed.
Regarding the wherein statement in lines 21-23, as discussed above, in the triple ion exchange process of Allan, Allan discloses using a mixed salt bath of sodium nitrate and potassium nitrate in the second ion exchange step (IX2 – stress relief operation) relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer at a depth below the surface (i.e. a center depth).  Further, Allan ([0026] and [0029]) further discloses the resulting stress profile closely follows the alkali metal concentration profile and Allan (Fig. 3) discloses a progression of the potassium oxide concentration after a first ion exchange, second ion exchange, and third ion exchange.  Allan clearly discloses in a double ion exchange process, including a first ion exchange and a second ion exchange, the percent of potassium oxide process shifts from the surface after the first ion exchange to a depth below a surface of the glass. This suggests the stress relief operation moves a first ion/ions (i.e. potassium ion/ions) from the surface of the glass to depths below the surface of the glass and the potassium ion/ions is/are moved such that there are potassium ions increasing from the surface towards a peak below the surface after the second ion exchange.  The Examiner interprets a center depth as any depth below the surface of the initial window member.  While Allan fails to specifically state the stress relief operation is performed until the first ion (i.e. potassium ion/ions) move to be adjacent to a center depth, based on the teachings of Allan, it would be obvious to a person having ordinary skill in the art, the second ion exchange in the method of Allan provides for potassium ions below the surface increasing towards a peak below the surface (i.e. a center depth) after ion exchange, and therefore, it would be obvious to a person having ordinary skill in the art, the method of Allan in view of Murayama provides for the stress relief operation (i.e. second ion exchange) performed until the potassium ion/ions (i.e. first ion) move to be adjacent to a center depth of the initial window member and provides for a region of maximum compressive stress of the initial window 3 and KNO3, therefore, the potassium ions referenced by the Examiner includes movement of potassium ion/ions from the first ion-exchange treatment in the initial window member and/or movement of potassium ion/ions from the mixed salt that diffused into the initial window member while performing the second reinforcement operation.
Allan ([0030]-[0033] and Table 2) discloses a triple ion exchange (IX3) (corresponding to a second reinforcement operation) including performing an ion exchange after performing an ion exchange (i.e. first reinforcement) and a second ion exchange (i.e. stress relief operation).  The triple ion exchange process includes IX1 with KNO3, IX2 with NaNO3 or NaNO3 and KNO3, and IX3 with pure KNO3 (corresponding to a single salt).  Allan discloses (Examples 11, 12, and 13) the third ion exchange (i.e. second reinforcement) at a temperature at 410 degrees C (i.e. second temperature), which is within Applicant’s claimed range of smaller than about 500 degrees C.  Allan discloses ([0022]) sodium ions in the surface of the glass are exchanged for potassium ions in the melt.  Therefore, in the IX3 process,(i.e. second reinforcement operation) an ion-exchange treatment is performed after a first reinforcement operation on a first-reinforced initial window member, the second reinforcement environment comprising a second ion, specifically a potassium ion.
As discussed above, Allan discloses a first temperature for the first reinforcement operation, but fails to disclose the first reinforcement operation is performed at a temperature equal to or greater than about 500 degrees C.  However, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion exchange process with potassium and sodium nitrate and discloses performing the chemical strengthening treatments with molten salts heated to 360 to 600 degrees C.  Therefore, based on the additional teachings of Murayama, it would be obvious to a person having ordinary skill in the art, in the method of Allan the first ion exchange treatment (i.e. first reinforcement operation) could be performed at temperatures ranging from 360 to 600 degrees C.  This 
As discussed above, Allan discloses a first ion exchange with a first salt, and the first salt can be a combination of different salts or a single salt, and this disclosure by Allan provides for a first mixed salt, but Allan fails to disclose details of the first mixed salt, such as the claimed first salt and a second salt different from the first salt.  However, Allan ([0020]) discloses the glass for ion exchange as an alkali aluminosilicate glass and (Tables 1-2) a first ion exchange with KNO3, and Pub’0154 ([0036]) discloses an example where an alkali aluminosilicate glass is ion exchanged with a molten salt comprising 99.4 wt% KNO3 and 0.6 wt% NaNO3.  Based on the teachings of Allan and Pub’0154, it would be obvious to a person having ordinary skill in the art, the KNO3 of the first ion exchange of Allan of the alkali aluminosilicate glass could be substituted by an alternative ion exchange salt, such as 99.4 wt% KNO3 and 0.6 wt% NaNO3, and the substitution of the 100% KNO3 salt with a mixed salt of 99.4 wt% KNO3/0.6 wt% NaNO3 would provide for predictable results.  Therefore, with the substitution of the mixed salt of 99.4 wt% KNO3/0.6 wt% NaNO3 in the first ion exchange of Allan this provides for a first reinforcement operation using a first mixed salt comprising a first salt, such as KNO3, and a second salt NaNO3 different from the first salt, the first salt comprising the first ion (i.e. potassium ion).  Additionally, Pub’0154 ([0030]) further discloses in ion-exchange of an alkali metal containing glass replaces one or more kinds of alkali metal ions within the glass with one or more alkali metal ions from a source outside of the glass, such as, but not limited to, a molten salt bath, or the like.  Pub’0154 discloses in some embodiments sodium or lithium within the glass is replaced by potassium.  Therefore, with the substitution of the mixed salt of 99.4 wt% KNO3/0.6 wt% NaNO3 in the first ion exchange of Allan, this provides also provides for the first salt comprising potassium ions (corresponding to a first ion), and the first reinforcement operation substitutes the first ion (i.e. potassium ion) for a third ion (sodium ion) in the initial window member.

Regarding claim 50, as discussed in the rejection of claims 40 above, in the triple ion exchange process using a mixed salt bath of sodium nitrate and potassium nitrate in the second ion exchange step relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer.  Further, Allan (Fig. 3) discloses the potassium oxide concentration in the second ion exchange process shifts from the surface to depth below a surface of the glass.  This suggests the stress relief operation moves the first ions (i.e. potassium ions) below the surface of the initial window member.  Therefore, the stress relief operation of Allan allows for the first ion (i.e. potassium ion) in the initial window member, to which the first reinforcement operation is performed is applied, to be farther from a surface of the initial window member.  
Regarding claim 51, as discussed in the rejection of claim 40 above, Allan ([0023]) discloses following treatment with a first salt bath, the glass is removed from the first salt bath and is then immersed in a second salt bath that is at a second temperature.  The second bath has a composition different from the first salt bath. Allan (Tables 1 and 2 and [0032]) discloses the second ion exchange (IX2) in a bath comprising 80% sodium nitrate and 20% potassium nitrate having a compressive stress.  Allan fails to disclose the stress relief operation is performed at a temperature equal to or greater than about 500 degrees C.  However, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion exchange process potassium and sodium nitrate and discloses performing the chemical strengthening treatments with molten salts heated to 360 to 600 
Regarding claim 52, as discussed in the rejection of claims 40 and 51 above, Allan in view of Murayama provides for the first ion exchange treatment (IX1) (i.e. first reinforcement operation) and second ion exchange treatment (IX2) (i.e. stress relief operation) performed with temperatures ranging from 360 to 600 degrees C.  Further, Allan (Table 2) discloses Examples where IX1, IX2, and IX3 are performed at the same temperature.  Therefore, based on the disclosure of Allan and Murayama, it would be obvious to a person having ordinary skill in the art the first temperature is substantially the same as the second temperature.
Regarding claim 53, as discussed in the rejection of claim 40 above, Allan discloses after the first ion exchange immersing the glass in a second salt bath of potassium and sodium nitrate, and the immersing in a second salt bath (IX2) provides for a stress relief operation.  This provides for the salt treatment of the stress relief operation includes applying a mixed salt that is in a liquid state to the initial window member to which the first reinforcement operation is performed.
Regarding claim 54, as discussed in the rejection of claim 40 above, the first ion exchange treatment comprises a first mixed salt comprising 99.4 wt% KNO3/0.6 wt% NaNO3, and the stress relief operation (i.e. IX2) comprises a second mixed salt comprising 20 wt% KNO3/80 wt% NaNO3.  
This provides for each of the mixed salt in the first reinforcement operation and the mixed salt in the stress relief operation comprises a sodium nitrate mixed with potassium nitrate, and a ratio of the potassium nitrate to the sodium nitrate in the mixed salt of the stress relief operation is lower than a ratio of the potassium nitrate to the sodium nitrate in the mixed salt of the first reinforcement operation.
Regarding claim 55, as discussed in the rejection of claim 40 above, Murayama (abstract, [0072], and [0209]-[0211]) discloses chemical strengthening a glass substrate in a multiple ion exchange process potassium and sodium nitrate and discloses performing the chemical strengthening treatments with molten salts heated to 360 to 600 degrees C.  It would be obvious to a person having ordinary skill in the art, the third ion exchange process with potassium and sodium nitrate performed at any temperature within the range of 360 to 600 degrees C, this provides for temperatures of the second reinforcement operation equal to greater than about 380 degrees C and equal to or smaller than about 460 degrees C.  It should be noted, Murayama further discloses ([0210]) a preferable temperature range for the molten salt ranging from 375 to 500 degrees C, the preferable range also provides for temperatures of the second reinforcement operation equal to greater than about 380 degrees C and equal to or smaller than about 460 degrees C.  
Regarding claim 56, Allan fails to disclose the second reinforcement operation (i.e. third ion exchange with potassium nitrate) performed for about 60 minutes or more.  However, Allan ([0031]) discloses the extra time that the glass is immersed in pure potassium nitrate salt bath produces a much deeper layer of compressive stress and Murayama ([0210] and [0213]) discloses ion exchange treatments can range from 0.1 to 500 hours, and specific examples with treatment times of 1, 2, 2.5, 3, 3.25, 5 and 6 hours.   Therefore, based on the additional teachings of Allan and Murayama, it would be obvious to a person having ordinary skill in the art, the time for the second reinforcement performed for 60 minutes or more, and/or alternatively, the time is a result effective variable to produce a much deeper layer of compressive stress, and therefore, obvious to optimize.
Regarding claim 57, in addition to the rejection of claim 40 above, Allan ([0020]) discloses the glass for ion exchange as an alkali aluminosilicate glass comprising sodium.  Therefore, it would be obvious to a person having ordinary skill in the art, to provide for an alkali aluminosilicate comprising sodium, and this provides for an initial window member comprises a sodium aluminosilicate glass.  
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Allan et al. (US 2010/009154 A1 – hereinafter Allan) in view of et al. (US 2018/0319706 A1 – hereinafter Murayama), Allan et al. (US 2013/0260154 A1 – hereinafter Pub’0154), and Hu et al. (US 2018/0057402 A1 – hereinafter Hu) as applied to claim 40 above, and further in view of Fu et al. (US 2017/0283303 A1) and Hasegawa et al. (US 2013/0219966 A1 – hereinafter Hasegawa).
Regarding claim 41, as discussed in the rejection of claim 40 above, the method including the steps of performing a first reinforcement operation, a stress relief operation, and a second reinforcement operation includes a glass that corresponds to the initial window member and Allan in view of Murayama provides for the first temperature ranging from 360 to 600 degrees C.  Allan in view of Murayama fails to disclose details of the first reinforcement operation temperature with respect to a distortion point of the initial window member.  However, Allan ([0020]) discloses the glass for ion exchange as an alkali aluminosilicate glass, and Fu ([0016]) discloses some compositions of an alkali aluminosilicate glass have a strain point ranging from about 500 degrees C to 575 degrees C.  Further, Hasegawa ([0080]) discloses strengthening in a first salt ranging from 375 degrees C and 510 degrees C and Hasegawa ([0069]) discloses an unexchanged base glass preferably having a strain point ranging from 450 to 550 degrees C otherwise the glass does not have heat resistance enough to withstand the chemical strengthening.  With the disclosure by Allan of an alkali aluminosilicate glass for the ion exchange processes, the application of ion exchange temperatures ranging from 360 to 600 degrees C for the first ion exchange process of Allan in view of Murayama, the teaching of Fu that alkali aluminosilicate glasses have strain points ranging from 500 degrees C to 575 degrees C, and the teaching by Hasegawa that strain point provides for heat resistance enough to withstand chemical strengthening, it would be obvious to a person having ordinary skill in the art, there are first ion exchange temperature ranges that include a first temperature at which the first reinforcement operation is performed within a .  
Response to Arguments
  Applicant’s arguments with respect to claim(s) rejected in the non-final office action dated Sept. 15, 2021 have been considered, but are moot due to the new grounds of rejection necessitated by the amendment filed Dec. 13, 2021.
The Examiner will address applicable arguments in reference to the new grounds of rejection, since the same references were applied in the rejection.
Applicant argues the stress profile achieved by the stress relief operation is an intermediate result and there has been no showing made by the office as to what may motivate one of ordinary skill in the art to seek such an intermediate result.  In the rejections above, the Examiner states based on the teachings of Allan, the second ion exchange of Allan in view of Murayama provides for the claimed intermediate result.  As stated in the rejection of the independent claims above, Allan discloses using a mixed salt bath of sodium nitrate and potassium nitrate in the second ion exchange step (IX2 – stress relief operation) relieves some of the compressive stress and provides a greater compressive stress maximum or “peak” within the compressive stress layer at a depth below the surface (i.e. a center depth).  Further, Allan ([0026] and [0029]) further discloses the resulting stress profile closely follows the alkali metal concentration profile and Allan (Fig. 3) discloses a progression of the potassium oxide concentration after a first ion exchange, second ion exchange, and third ion exchange.  Allan clearly discloses in a double ion exchange process, including a first ion exchange and a second ion exchange, the percent of potassium oxide process shifts from the surface after the first ion exchange to a depth below a surface of the glass. This suggests the stress relief operation moves potassium ions (first ion of claim 40) from the surface of the glass to depths below the surface of the glass and the potassium ions are moved such that there are potassium ions increasing from the surface towards a peak below the 
As stated above, Allan in view of Murayama provides for a second ion exchange with a mixed salt of NaNO3 and KNO3, therefore, the potassium ions referenced by the Examiner includes movement of potassium ions from the first ion-exchange treatment in the initial window member and/or movement of potassium ions from the mixed salt that diffused into the initial window member while performing the second reinforcement operation.  
Therefore, the Examiner maintains the new grounds of rejection of the claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA HERRING whose telephone number is (571)270-1623. The examiner can normally be reached M-F: EST 6:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on 571-270-7001. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L HERRING/Primary Examiner, Art Unit 1741